      Case 18-70591-grs          Doc 147       Filed 10/28/19 Entered 10/28/19 13:10:07                         Desc Main
                                               Document     Page 1 of 1


                                        UNITED STATES BANKRUPTCY COURT
                                         EASTERN DISTRICT OF KENTUCKY
                                               PIKEVILLE DIVISION

                IN RE

                CHRISTOPHER R. DOLLARHIDE                                                CASE NO. 18-70591
                REBECCA G. DOLLARHIDE

                DEBTOR(S)

                                               ORDER TO SHOW CAUSE

                        For failure to comply with an order of the court [ECF No. 140], Daryle M. Ronning is

                directed to appear and show cause before the court at 10:00 a.m. on November 19, 2019 at U.S.

                Bankruptcy Court, U.S. Post Office and Courthouse, U.S. District Courtroom, 110 Main Street,

                Suite 201, Pikeville, Kentucky, as to why sanctions should not be imposed.




___________________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge and
electronically entered by the Clerk in the official record of this case.


                                                                 Signed By:
                                                                 Gregory R. Schaaf
                                                                 Bankruptcy Judge
                                                                 Dated: Monday, October 28, 2019
                                                                 (grs)
